 



EXHIBIT 10.3
ROYAL CARIBBEAN CRUISES LTD.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
AMENDED AND RESTATED THROUGH DECEMBER 6, 2005

 



--------------------------------------------------------------------------------



 



ROYAL CARIBBEAN CRUISES LTD.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
AMENDED AND RESTATED THROUGH DECEMBER 6, 2005
Royal Caribbean Cruises Ltd. (“Company”) previously established the Royal
Caribbean Cruises Ltd. Supplemental Executive Retirement Plan (“Plan”) for a
select group of management or highly compensated employees, effective January 1,
1994.
The purpose of this Plan is to provide to the selected executives the benefit
lost under the Royal Caribbean Cruises Ltd. et al Retirement Plan due to the
change in section 401(a)(17) of the Internal Revenue Code of 1986, as amended
(“Code”) effective January 1, 1994.

 



--------------------------------------------------------------------------------



 



With respect to amounts credited hereunder that are subject to Section 409A of
the Internal Revenue Code of 1986, as amended and any regulations and other
official guidance (the “Code”) (generally, amounts credited on and after
January 1, 2005), applicable provision of the Plan document shall be interpreted
to permit the deferral of compensation in accordance with Code Section 409A, and
any provision that would conflict with such requirements shall not be valid or
enforceable. In addition, with respect to amounts credited hereunder that are
not subject to Section 409A (generally, amounts credited before January 1, 2005)
(“grandfathered funds”), it is intended that the rules applicable under the Plan
as of December 31, 2004, and not Code Section 409A and related official
guidance, shall apply with respect to such grandfathered funds.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                    Page    
ARTICLE 1
  DEFINITIONS     1  
 
           
ARTICLE 2
  PARTICIPATION IN THE PLAN     2  
 
           
ARTICLE 3
  PLAN BENEFITS AND VESTING     2  
 
           
ARTICLE 4
  MAINTENANCE, INVESTMENT AND VALUATION OF PARTICIPANT ACCOUNTS     3  
 
           
ARTICLE 5
  BENEFITS     4  
 
           
ARTICLE 6
  ADMINISTRATION     6  
 
           
ARTICLE 7
  CLAIMS PROCEDURE     6  
 
           
ARTICLE 8
  AMENDMENT AND TERMINATION     7  
 
           
ARTICLE 9
  MISCELLANEOUS     7  
 
           
SIGNATURE
        8  

i 



--------------------------------------------------------------------------------



 



ARTICLE 1
DEFINITIONS
For purposes of the Plan, the following words and phrases shall have the
following meanings unless a different meaning is plainly required by the
context.

1.1   Account means a recordkeeping source from which Plan benefits are
determined.   1.2   Administrator or Plan Administrator means the Company.   1.3
  Beneficiary means the person, persons, trust or other entity a Participant
designates by written revocable designation filed with the Company to receive
payments in the event of his death.   1.4   Board means the Company’s Board of
Directors or a committee thereof.   1.5   Code means the Internal Revenue Code
of 1986, as amended.   1.6   Company means Royal Caribbean Cruises Ltd. and any
successor thereto, and for purposes of determining eligibility to participate in
the Plan, any affiliated company which is a member of a controlled group of
corporations within the meaning of section 1563(a) of the Code with Royal
Caribbean Cruises Ltd. which adopts this Plan with the consent of the Company.  
1.7   Compensation means an Eligible Employee’s compensation from the Company as
defined in the Retirement Plan.   1.8   Disability means an illness or injury as
defined as a Permanent Disability in the Retirement Plan, subject to the
requirements of Code Section 409A.   1.9   Effective Date means January 1, 1994.
  1.10   Eligible Employee means each employee of the Company eligible to
participate in the Plan in accordance with the provisions of Section 2.1 hereof.
  1.11   Participant means

  A.   An Eligible Employee who participates in the Plan in accordance with the
terms hereof.     B.   Each other Eligible Employee or former Eligible Employee
for whom an Account is maintained.

1.12   Plan means the Royal Caribbean Cruises Ltd. Supplemental Executive
Retirement Plan as described in this instrument, as amended from time to time.  
1.13   Plan Year means the twelve (12) consecutive month period beginning on
each January 1 and ending on the following December 31.

1



--------------------------------------------------------------------------------



 



1.14   Retirement Plan means the Royal Caribbean Cruises Ltd. et al Retirement
Plan as amended from time to time.   1.15   Termination of Employment means the
Participant’s severance from service with the Company for any reason.   1.16  
Valuation Date means the last business day of each Plan Year.   1.17   Vesting
Service means Plan Years of Service counted in determining a Participant’s
entitlement to benefits as described in Section 3.2 of the Plan.

ARTICLE 2
PARTICIPATION IN THE PLAN

2.1   Eligibility to Participate. Those employees of the Company who participate
in the Retirement Plan and whose Company contribution under the Retirement Plan
is decreased during any Plan Year beginning on or after January 1, 1994, because
of the application of section 401(a)(17) of the Code shall participate in the
Plan. It is the intention of the Company that this Plan constitute a “top hat”
plan and therefore only those employees who are determined to be within a select
group of management or highly compensated shall be entitled to participate in
the Plan.   2.2   Procedure For and Effect of Admission. Each Eligible Employee
shall complete such forms and provide such data as reasonably required by the
Company including Beneficiary designation forms and payment of benefit forms. By
becoming a Participant, an Eligible Employee shall be deemed conclusively to
have assented to the provisions of this Plan and all amendments hereto.   2.3  
Cessation of Participation. A Participant shall cease to be an active
participant on the earlier of:

  A.   the date on which the Plan terminates, or     B.   the date on which he
ceases to be an Eligible Employee.

    A former active participant will be deemed a Participant for all purposes
except with respect to the right to receive “contributions”, as long as he
retains a Plan Account.

ARTICLE 3
PLAN BENEFITS AND VESTING

3.1   Plan Benefits. The purpose of the Plan is to provide Participants with the
Company contributions that they would have received under the Retirement Plan,
but for the reductions contained in section 401(a)(17) of the Code beginning
January 1, 1994. The IRS is expected to issue an indexed maximum compensation
rate under section

2



--------------------------------------------------------------------------------



 



    401(a)(17) of the Code, determined without regard to the reduction to
$150,000 through 1996, on account of a grandfather provision for collectively
bargained plans. For instance, this amount in 1994 is $242,280 for collectively
bargained plans. As indexed, this amount shall be referred to as the
“Grandfathered Limit”.       Effective with the Plan Year that begins January 1,
1994, the Plan benefit for each Participant equals the difference between the
Company contribution that would have been provided for that Participant under
the Retirement Plan had the compensation limit under section 401(a)(17) of the
Code continued to be adjusted without regard to the reduction to $150,000
beginning in January 1994, and the actual Company contribution provided under
the Retirement Plan for that Participant.       The Plan shall use the
Grandfathered Limit for purposes of determining the benefit under the Plan. When
the IRS no longer publishes the Grandfathered Limit, then the maximum
compensation in each year thereafter under the Plan shall be determined by
multiplying the compensation limit under the Retirement Plan for any year by a
fraction, the numerator of which is the Grandfathered Limit and the denominator
of which is the section 401(a)(17) limit under the Retirement Plan, both
determined as of the last year in which the IRS publishes the Grandfathered
Limit.       Thus, for instance, the benefit to be accrued under the Plan for
1994 for a Participant with Compensation equaling or exceeding $242,280 will
equal the difference between $242,280 (the 1994 Grandfathered Limit) and
$150,000 (the 1994 401(a)(17) limit mandated by OBRA 93) times the Participant’s
applicable contribution level under the Retirement Plan (8 to 12 percent
depending on the Participant’s years of service with the Company). If the IRS
ceases issuing the Grandfathered Limit after 1996, and in 1996, the
Grandfathered Limit is $250,000 and the 401(a)(17) limit is $170,000, then the
ratio to be used thereafter is 1.666 percent (250,000/150,000) of the section
401(a)(17) limit in effect each Plan Year. If in 1997, the 401(a)(17) limit is
$160,000, then the Plan’s maximum compensation will be $266,560 (1.666 times
$160,000).   3.2   Vesting. Benefits provided under the Plan shall be vested in
accordance with Article VII of the Retirement Plan. A Participant shall be
credited with the same Vesting Service as under the Retirement Plan.

ARTICLE 4
MAINTENANCE, INVESTMENT AND VALUATION OF
PARTICIPANT ACCOUNTS

4.1   Establishment of Accounts. The Administrator shall establish and maintain
a separate Account in the name of each Participant, to which it shall credit all
amounts allocated in accordance with Section 3. Participants shall receive an
annual statement reflecting their account balance.

3



--------------------------------------------------------------------------------



 



4.2   Investment Obligation of the Company. Benefits are payable as they become
due irrespective of any actual investments the Company may make to meet its
obligations. To the extent a Participant or any person acquires a right to
receive payments from the Company under this Plan, such right shall be no
greater than the right of any unsecured creditor of the Company. Neither this
Plan nor any action taken pursuant to the terms of this Plan shall be considered
to create a fiduciary relationship between the Company and the Participants or
any other persons or to require the establishment of a trust in which the assets
are beyond the claims of any unsecured creditor of the Company or to require the
Company to segregate in any other manner any assets for the purpose of
satisfying its obligations hereunder.   4.3   Earnings. The Administrator shall
credit or debit each separate Account at the same rate as earned by the
Retirement Plan as soon as practicable after that rate is determined for each
Plan Year under the Retirement Plan. In the year that a Participant’s benefit
distributions commence, the Administrator shall credit a Participant’s Account
through the last day of the month preceding the benefit commencement date, with
the rate earned by the Retirement Plan for the same period.

ARTICLE 5
BENEFITS

5.1   Payment of Benefit. Except in the event of death, all elections must be
made at least twelve months prior to the commencement of payment; provided,
however, that on and after January 1, 2005, all elections must be made in
accordance with the requirements of Code Section 409A and related official
guidance. A Participant’s election under the Plan may be different than such
Participant’s election made under the Retirement Plan.

  A.   Form of Payment upon death, Disability or other Termination of Employment
        All benefits shall be payable in the form of a single lump sum.     B.  
Commencement of Payment         At the election of the Participant, upon death,
Disability or other Termination of Employment, the benefit described in
Subsection A shall be paid either (1) as soon as administratively possible
following such event; or (2) on the January 1 following the year in which such
event occurs; or (3) as soon as administratively possible following the first
day of the month after attainment of age 65, or if later, Termination of
Employment. Other than by reason of death, if a Participant fails to make an
election under this subparagraph B or otherwise does not have an election on
file as of a date an election is required by Code Section 409A and related
official guidance, his benefit shall be paid twelve months and one day (or as
soon thereafter as is reasonably practicable) after his Disability or other
Termination of Employment.     C.   Change in Time of Payment Prior to
Commencement

4



--------------------------------------------------------------------------------



 



      With respect to deferred amounts that are not subject to Code Section 409A
(generally, amounts deferred prior to January 1, 2005), a Participant may elect
(on election forms designated by the Company) prior to commencement a timing of
payment in lieu of the timing elected pursuant to Section 5.1(B) above provided
such election shall not take effect until the date that is one year after the
election is made (provided the Participant is an employee on such date).        
With respect to deferred amounts that are subject to Code Section 409A
(generally, amounts deferred on and after January 1, 2005), a Participant may
elect (on election forms designated by the Company) prior to commencement a
timing of payment in lieu of the timing elected pursuant to Section 5.1(B)
above; provided, however, that:

  (i)   payment under such new election shall not be earlier than the date that
is five years after the original distribution date; and     (ii)   such election
shall not take effect until the date that is one year after the election is made
(provided the Participant is an employee on such date); and     (iii)   such
election is at least twelve (12) consecutive months prior to the date on which
such distribution would otherwise have been made or commenced.

  D.   Distribution for Specified Employees Upon Termination of Employment      
  Notwithstanding anything herein to the contrary, and solely with respect to
funds that are subject to Code Section 409A (generally, amounts deferred on and
after January 1, 2005), payment shall not be made to any Participant who is a
key employee (defined below) as a result of the Participant’s Termination of
Employment before the date that is not less than six months after the date of
Termination of Employment (or, if earlier, the date of death of the
Participant). For this purpose, a key employee is a “key employee” as defined in
Code Section 416(i). The Company may establish procedures to implement this Plan
provision.

5.2   Beneficiary Designation.

  A.   Each Participant may designate a Beneficiary to receive the benefits
payable in the event of the Participant’s death, and designate a successor
Beneficiary to receive any benefits payable in the event of the death of any
other Beneficiary.     B.   A Participant may change a Beneficiary designation
at any time. All Beneficiary designations and changes shall be made on an
appropriate form as designated by the Plan Administrator and filed with the Plan
Administrator.     C.   If no person shall be designated by the Participant, or
if the designated Beneficiary shall not survive the Participant, payment of the
Participant’s Account shall be made to the Participant’s estate.

5



--------------------------------------------------------------------------------



 



5.3   Tax Withholding. To the extent required by the law in effect at the time
benefits are distributed pursuant to this Section 5, the Company shall withhold
any taxes that it is required to withhold by the federal or any state or local
government from payments made hereunder.

ARTICLE 6
ADMINISTRATION

6.1   Appointment of Administrator. The Company shall serve as the
Administrator.   6.2   Administrator’s Responsibilities. The Administrator is
responsible for the day to day administration of the Plan. The Administrator may
appoint other persons or entities to perform any of its fiduciary functions.  
6.3   Records and Accounts. The Administrator shall maintain or shall cause to
be maintained accurate and detailed records and accounts of Participants and of
their rights under the Plan and of all investments, receipts, disbursements and
other transactions.   6.4   Liability. The Company shall not be liable to any
person for any action taken or omitted in connection with the administration of
this Plan unless attributable to the fraud or willful misconduct on the part of
a director, officer or agent of the Company.   6.5   Payment of Expenses. All
expenses incurred in the operation or administration of this Plan shall be paid
by Company.   6.6   Substitute Payee. If a Participant or Beneficiary entitled
to receive any benefits hereunder is in his minority, or is declared legally,
physically, or mentally incapable of personally receiving and receipting any
distribution, the Company may make distributions to a legally appointed guardian
or to such other person or institution as, in the judgment of the Company, is
then maintaining or has custody of the payee.

ARTICLE 7
CLAIMS PROCEDURE

7.1   Claims Procedures. The Administrator shall establish a claims procedure
and shall afford a reasonable opportunity to any Participant whose claim for
benefits has been denied for a full and fair review of the decision denying such
claim. The claims procedure shall provide for a notice of denial of a claim to
be received by a claimant within a reasonable period, not to exceed ninety
(90) days, following the filing of a claim. The notice shall provide the reason
for the denial, references to the Plan provisions on which the denial is based,
a description of additional information necessary to perfect a claim and the
steps required to submit a claim for review. The period to request a review must
be for at least sixty (60) days after a receipt of notice of denial of a claim.
A decision on review shall be made within sixty (60) days after the Plan’s
receipt of a request for a review unless special circumstances require a longer
period in which case

6



--------------------------------------------------------------------------------



 



    the Plan shall have an additional sixty (60) days. The final decision shall
be in writing and shall include specific reasons for the decision and references
to Plan provisions.

ARTICLE 8
AMENDMENT AND TERMINATION

8.1   Plan Amendment. The Plan may be amended or otherwise modified by the
Board, in whole or in part, provided that no amendment or modification shall
divest any Participant of any amount previously credited to his Account under
Section 3.1 or of the amount and method of crediting earnings to such Account
under Section 4.3 of the Plan as of the date of such amendment. Notwithstanding
anything herein to the contrary, in no event shall any amendment be made in a
manner that is inconsistent with the requirements to avoid adverse federal tax
consequences under Section 409A of the Code.   8.2   Termination of the Plan.
The Board reserves the right to terminate the Plan at any time in whole or in
part. In the event of any such termination, subject to Code Section 409A, the
Company shall pay a benefit to the Participant or the Beneficiary of any
deceased Participant, in lieu of other benefits hereunder, equal to the value of
the Participant’s Account in the form and at the benefit commencement date
elected by the Participant pursuant to section 5.1 of the Plan. Earnings shall
continue to be allocated under Section 4.3 of the Plan after the termination of
the Plan until the Participant’s benefits have been paid in full notwithstanding
the termination of the Plan. Notwithstanding anything herein to the contrary, in
no event shall any termination be made in a manner that is inconsistent with the
requirements to avoid adverse federal tax consequences under Section 409A of the
Code.

ARTICLE 9
MISCELLANEOUS

9.1   Supplemental Benefits. The benefits provided for the Participants under
this Plan are in addition to benefits provided by any other plan or program of
the Company and the benefits of this Plan shall supplement and shall not
supersede any other plan or agreement between the Company and any Participant.  
9.2   Governing Law. The Plan shall be governed and construed under the laws of
the State of Florida.   9.3   Spendthrift Provision. No benefit under the Plan
shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or change, and any such action shall be void for
all purposes of the Plan. No benefit shall in any manner be subject to the
debts, contracts, liabilities, engagements or torts of any person, nor shall it
be subject to attachments or other legal process for or against any person,
except to such extent as may be required by law.

7



--------------------------------------------------------------------------------



 



9.4   Binding Terms. The terms of this Plan shall be binding upon and inure to
the benefit of the parties hereto, their respective heirs, executors,
administrators and successors.   9.5   Headings. All headings preceding the text
of the several Sections hereof are inserted solely for reference and shall not
constitute a part of this Plan, nor affect its meaning, construction or effect.
  9.6   Rule of Interpretation. Where appropriate, words in the masculine gender
shall include the feminine and neuter genders.   9.7   Limitation of Rights.
Neither the establishment of this Plan, nor any modification thereof, nor the
creation of an account, nor the payment of any benefits shall be construed as
giving

  A.   any Participant, Beneficiary, or any other person whomsoever, any legal
or equitable right against the Company unless such right shall be specifically
provided for in the Plan or conferred by affirmative action of the Administrator
in accordance with the terms and provisions of the Plan; or     B.   any
Participant the right to be retained in the service of the Company, and all
Participants and other agents shall remain subject to termination to the same
extent as if the Plan had never been adopted.

9.8   Severability. Should any provision of the Plan or any regulations adopted
thereunder be deemed or held to be unlawful or invalid for any reason, such fact
shall not adversely affect the other provisions or regulations unless such
invalidity shall render impossible or impractical the functioning of the Plan
and, in such case, the appropriate parties shall adopt a new provision or
regulation to take the place of the one held illegal or invalid.

SIGNATURE
     IN WITNESS WHEREOF, an officer of the Company hereby executes this Plan, as
amended and restated through December 6, 2005, as of the 6th day of December
2005.

                                  ROYAL CARIBBEAN CRUISES LTD.
 
                   
Attest:
  /s/ BRADLEY H. STEIN       By:   /s/ THOMAS F. MURRILL    
 
                        Bradley H. Stein       Thomas F. Murrill     Assistant
Secretary       Vice President and             Chief Human Resources Officer

8